763 N.W.2d 633 (2009)
Gary L. BUSH, Guardian of Gary E. Bush, a Protected Person, Plaintiff-Appellee,
v.
Behrooz-Bruce SHABAHANG, M.D., George T. Sugiyama, M.D., M. Ashraf Mansour, M.D., Vascular Associates, P.C., and Spectrum Health Butterworth Campus, Defendants, and
John Charles Heiser, M.D., and West Michigan Cardiovascular Surgeons, Defendants-Appellants.
Docket No. 136617. COA No. 274709.
Supreme Court of Michigan.
April 15, 2009.

Order
On order of the Chief Justice, motions by the Michigan Association for Justice and the University of Michigan for leave to file briefs amicus curiae are considered and they are GRANTED.